COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

VEE BAR, LTD., FREDDIE JEAN
WHEELER f/k/a FREDDIE JEAN
MOORE, C.O. "PETE" WHEELER, JR.,
AND ROBERT A. WHEELER,


                            Appellants,

v.

BP AMOCO CORPORATION f/k/a
AMOCO PRODUCTION COMPANY
f/k/a AMOCO PRODUCTION CO. f/k/a
STANOLIND OIL & GAS
CORPORATION, TRONOX
WORLDWIDE, LLC, SWEPI, LP, SHELL
OIL COMPANY AND M&J ENERGY,
INC.

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 
 
 § 

 § 

 § 

 § 




                 No. 08-07-00334-CV

Appeal from the

109th District Court

of Winkler County, Texas

(TC# 15,085)





MEMORANDUM OPINION

	Pending before the Court is the Appellants' motion to withdraw appeal, in which Appellants
request that their notice of appeal be withdrawn without prejudice.  It is the Court's opinion that the
motion should be granted.  Therefore, we dismiss this appeal without prejudice.  See Tex. R. App.
P. 42.1(a)(1).
						KENNETH R. CARR, Justice
January 24, 2008

Before Chew, C.J., McClure, and Carr, JJ.